DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: element 33 is called the ‘eccentric’ element yet in the Figure it does not look eccentric.  Element 30 looks like the eccentric element in the Figure 2 and element 30a is called ‘eccentric’ as well.  The specification and drawings are confusing relating to what element is the ‘eccentric’ element. At [0093] 30a is called both ‘eccentric’ and ‘ball head.’ This is confusing. Element 30 in Fig 1 does not resemble element 30a of Fig 8. Element 30 and 30a is not shown in both figures so it is difficult to distinguish the two. At [0070] element 33 is called eccentric element and on which ball bearing 48 is held. Yet in Fig 2, the ball bearing 48 looks to be held on element 30  not element 33.  Correction of which element is the ‘eccentric’ element is needed, as well as 30a being clarified as different than 30 and if ‘eccentric’ or ‘ball head.’ Claim 11 is further confusing as it recites the eccentric (which is supposedly 33) as a ball head (which is 30a).
Reversal points 74 and 75 are confusing as they are described at [0082] to be on the coupling element 46, yet would seem tob on the guide since the guide causing the reversing at points along slot.  Also Fig 12 shows 74 and so does Fig 13, which are not complimentary Figures. [0098] says that 74 is a middle region of guide. Correction is required.
The specification reciting the slotted guide 52 is totally unclear when discussing slotted guide 62 which are completely different and part of two separate elements yet called the same thing. Correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Many elements recited in the claims are an aggregation of elements not structurally correlated. For example: claim 1, what is structural correlation of eccentric element with motor shaft? What is structural correlation of spindle head, and tool spindle to eccentric element? Claim 4, How are the slotted guide and guide element structurally related to the other elements of the tool? 
	Also, claim 1, is the tool spindle and motor shaft coaxial or perpendicular to one another? What exactly is the coupling element received on? The tool spindle or spindle head? ’which cooperates with the eccentric element’ refers to what? There is insufficient structure and detail to understand ‘for generating an oscillatory movement.’ There is insufficient structural correlation between the elements to clearly explain how the oscillatory movement is generated from the motor, to motor spindle to the eccentric to the coupling to the tool spindle.  In addition, there is no structure or detail of elements that ‘in addition to oscillating movement, a differing superimposed movement is introduced into the coupling element.’  What introduces this different superimposed movement?  Differing from what?  Superimposed with what? What exact movement is introduced? How? How is it introduced ‘into the coupling?’ What causes a separate movement? Caused to coupling to affect the tool spindle to move in another movement? This is totally unclear and the claim is indefinite as to how two movements to the tool spindle are achieved. In addition, ‘the oscillating movement’ lacks antecedent basis and is claimed to be to the tool spindle while the differing movement is to the coupling. This is confusing.
	Claim 2, ‘its two ends’ lacks antecedent basis. What does ‘an area’ mean? This is indefinite. Does the housing cover the motor and motor shaft and the tool spindle?  Is the spindle head part of the housing? Or in the housing? The longitudinal axis of what? The tool spindle or motor shaft? Are there two bearings on each end so four total?
Claim 4, How is the coupling element guided in a slotted guide? What is the slotted guide part of? How is the guide and guide element structurally correlated to the other elements? How does a slot and guide element superimpose a differing movement?  There is insufficient structure and detail to explain how this is achieved.
Claim 5, how is the guide ‘symmetrical?’ is it the shape that is symmetrical? The slot shape? Are the two reversal points part of the guide of coupling element? Where are these points on the coupling element?
Claim 6, the guide is interchangeable with what?
Claim 7, ‘outer side’ of what? Should it read on ‘an outer side thereof’ ? Is the ‘fork shaped coupling element’ of claim 7 the same as the coupling element of claim 1?
Claim 8, what is the threaded spindle part of? What is structural correlation to the other elements?  “linear mobility’ of what is blocked?
Claim 9, what is spring structurally correlated to? Claim 9 is totally unclear. There is only one guide recited so how are there ‘differing guides?’ Differing how? What are the differing sections? How do they differ? What are the differing movements? There is only one claimed and that is linear movement superimposed with the oscillating movement. 
Claim 10, ‘extension direction’ of what?
Claim 11, is the slotted guide the same as that mentioned previously? Or a different guide? This is confusing.
Claim 13, the tool spindle was not structurally correlated to the housing so to be protruding ‘out from housing’ is unclear. 
Claim 14, ‘the slotted guide’ lacks antecedent basis, as does ‘the superimposed linear movement’ and ‘the two reversal points.’  The two reversal points are structural points or just  points in space of the movement?  What reverses? This recitation is totally unclear as well as the entire claim.
Claim 15, what constitutes free end?  IS another end connected?
Claim 16, what constitutes a parameter?  This claim is open ended and the limitation of ‘predetermined parameters’ is unclear and indefinite.
Claim 17, ‘the rotational speed’ lacks antecedence. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9-12,14-16 is/are, as best understood, rejected under 35 U.S.C. 102a1 as being anticipated by Qian-2016/0271711.
	Qian discloses 1. An oscillatingly driven machine tool comprising: a motor 23 with a motor shaft 24; a housing 2 in which the motor with the motor shaft is accommodated; an eccentric element 31/333/334; a spindle head 21; and a tool spindle 26 rotatably mounted about a longitudinal axis in the spindle head on which a coupling element is non-rotatably received, which cooperates with the eccentric element 31/333/334 for generating an oscillating movement of the tool spindle about its longitudinal axis such that, in addition to the oscillating movement, a differing superimposed movement is introduced into the coupling element 4 via 32.  
2. The machine tool according to claim 1, wherein, in an area of its two ends, the tool spindle 26 is rotatably mounted in the housing via two bearings (see Fig 10, top and bottom bearing at each end of shaft 26 and is mounted, as best understood, linearly movable perpendicular to the longitudinal axis.  
3. The machine tool according to claim 1, wherein the coupling element 4 is a lever (Fig 8) which is fixed between the two bearings on the tool spindle 26 (see Fig 10).  
4. The machine tool according to claim 3, wherein the coupling element 4 is guided in a slotted guide 32 via a guide element 5 capable for generating the superimposed movement [0114-allows position of coupling 4 which adjusts position of output shaft 26 adding another movement].  
5. The machine tool according to claim 4, wherein the slotted guide 32 is arranged and configured such that it is symmetrical (see Fig 7) with respect to a symmetry line extending through the longitudinal axis of the tool spindle between two reversal points (oscillation range) of the coupling element 4.  
6. The machine tool according to claim 1, wherein the slotted guide is capable of being interchangeable.  
7. The machine tool according to claim 1, wherein a ball bearing 332/333 is accommodated on the eccentric element 334/333, the ball bearing being held on an outer side in a fork-shaped coupling element (see Fig 5).  
9. The machine tool according to claim 4, further comprising a spring 52 for bringing the guide element 5 into engagement with differing slotted guide 32.  
10. The machine tool according to claim 8, wherein the slotted guide 32 is displaceable along an extension direction.  
11. The machine tool according to claim 1, wherein the eccentric element is a ball head 334/333 that is guided in an inner slotted guide in the coupling element 4 (see Fig 5).  
12. The machine tool according to claim 1, wherein the tool spindle 26 is secured against displacement in the axial direction between bearings (Fig 10).  
Part of claim 13, wherein the spindle protrudes from housing and is sealed via 726.
14. The machine tool according to claim 1, as best understood, wherein the slotted guide 32 is formed such that the superimposed linear movement that is perpendicular to the longitudinal axis of the tool spindle has a maximum deflection (range of movement) when the coupling element 4 is located in a middle position between the two reversal points of the oscillating movement via 5.  
15. The machine tool according to claim 1, wherein the tool spindle 26 has at a free end a tool holder for fastening a tool, a sawing tool, or a grinding tool 27.  

16. The machine tool according to claim 1, further comprising a controller 25/732 that is coupled to the motor such that a control of a motor speed is carried out as a function of one or more predetermined parameters.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,13,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian, alone.
	Qian discloses the claimed invention, as best understood, above, but does not disclose the following: a threaded element to engage the guide element and slotted guide; wherein the seal is an elastomeric membrane; or the specifics of the motor control as detailed in claims 17,18 which are intended use and directed to method of operating the tool.  However, a threaded element, an elastomeric seal, and motor control to change speeds upon sensed machining changes are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. In addition, motor controls based upon changing loads is old and well-known in the portable tool art for ensuring safe use of machine.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of portable oscillating hand tools.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 3, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723